Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

Applicant’s Response
	In the response date 01/26/2022, the Applicant amended Independent claim 13, cancelled claim 21, and argued against the rejections in the RCE Final office action dated 07/26/2021.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S Pub 2016/0289543) in view of Barati Ghahfarokhi (U.S Pub 2016/0355727) (“Barati”).

mixing a liquid solvent, at least one surfactant, a particle-forming compound, and at least one curing agent to form an emulsion (Abstract; Page 1, [0006], lines 1-19; Page 2, paragraph [0015]), and at least one pH control agent (Page 1, [0006], lines 1-19; Page 2, paragraph [0012]; [0016], lines 1-5; paragraph [0018] [Wingdings font/0xE0] Chang discloses acidic pH control agents as well as sodium hydroxide).  Since Chang suggests the same pH control agent as instantly claimed by applicant, when using such an agent, one of ordinary skill in the art would recognize the optimal pH to provide therewith.  Although silent to wherein the pH control agent “elevates the pH of the emulsion to at least about 12” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to elevate the pH of the emulsion as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955);
wherein the diameter of the micro-particles is in the range from about 0.1mm (100µm)  to about 30 mm (30,000µm) (Abstract; Page 6, paragraphs [0072] and [0073]).  Although silent to wherein “the diameter of the micro-particles is between 1 µm and 250 µm,” as instantly claimed by applicant, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the diameter of the micro-particles as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by 
wherein the density of the nanoparticles and micro-particles is 1.05 (Abstract; Page 5, [0062], lines 1-11; Pages 6-8, Tables 1 and 2; Page 8, paragraph [0094]).  Although silent to wherein “the density of the nanoparticles and micro-particles is 1.50g/ml or less” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the density as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Although Chang fails to expressly disclose where an incubation period occurs, Chang teaches examples where the spherical solid beads can form at temperatures such as 150ºF, in periods of time such as less than 15 minutes and up to 8 hours (Page 6, paragraph [0068]).  It would have been obvious to one of ordinary skill in the art to “incubate” the emulsion of Change to permit the formation of nano- and micro- particulates in situ since Change suggests wherein the beads take some time to form at downhole temperatures.

Chang further teaches methods of forming particles (paragraph [0002]); however, Chang fails to expressly disclose wherein the diameter of the nano-particles is less than 1µm.
Barati teaches the mixture of claim 1, wherein the diameter of the nano-particles is less than 1µm (Abstract; Page 1, paragraph [0010]) for the purpose of placing these particles into existing micro and nano-sized natural fractures in order to prevent the collapse of these fractures 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try and make the particles of Chang smaller in the form of nano-particles, as taught by Barati, in order to prevent the collapse of the fractures, etc, and using optimization to determine the optimal size to do so.

	Regarding Claim 2, Chang discloses the method of claim 1 wherein the emulsion is incubated at about 30-150°C (Abstract; Page 6, paragraph [0068]).  Although Chang fails to specifically disclose where an incubation period occurs, Chang teaches examples where the spherical solid beads can form at temperatures such as 150ºF, in periods of time such as less than 15 minutes and up to 8 hours (Page 6, paragraph [0068]).  It would have been obvious to one of ordinary skill in the art to “incubate” the emulsion of Change to permit the formation of nano- and micro- particulates in situ since Change suggests wherein the beads take some time to form at downhole temperatures.

	Regarding Claim 3, Chang discloses the method of claim 1 wherein the emulsion is incubated for about 5-200 minutes (Abstract; Page 6, paragraph [0068]).  Although Chang fails to specifically disclose where an incubation period occurs, Chang teaches examples where the spherical solid beads can form at temperatures such as 150ºF, in periods of time such as less than 15 minutes and up to 8 hours (Page 6, paragraph [0068]).  It would have been obvious to one of ordinary skill in the art to “incubate” the emulsion of Change to permit the formation of nano- and micro- particulates in situ since Change suggests wherein the beads take some time to form at downhole temperatures.

	Regarding Claim 4, Chang discloses the method of claim 1, wherein the liquid solvent comprises water, seawater, brine comprising monovalent, divalent, and multivalent salts, an alcohol comprising ethanol, propanol, butanol, or combinations thereof (Abstract; Page 1, [0006], lines 1-19; Page 2, [0011], lines 1-8).

	Regarding Claim 5, Chang discloses the method of claim 1, wherein the at least one surfactant comprises anionic surfactants, cationic surfactants, nonionic surfactants, amphoteric surfactants or combinations thereof (Page 1, [0006], lines 1-19; Page 2, [0010], lines 1-8).

	Regarding Claim 6, Chang discloses the method of claim 1, wherein the particle-forming compound comprises aliphatic epoxides, anhydrides, glycidyl amine epoxide, cycloaliphatic epoxides, epoxy functional resins, polyurethane resins, phenol-formaldehyde resin, bis-phenol A diglycidyl ether, poly glycidyl ethers, acrylic resin, glycidyl ethers, bis-phenol F diglycidyl ethemovalac resins, or combinations thereof (Page 1, [0006], lines 1-19; Page 2, [0010], lines 8-15; [0016], lines 9-16).

	Regarding Claim 7, Chang discloses the method of claim 1, wherein the at least one curing agent comprises isophorone diamine, boron tri-fluoride derivatives, imidazolines, mercaptans, hydrazides, polyamides, functional resins, mono ethanol amine, benzyl dimethyl amine, lewis acids, tertiary amines, cycloaliphatic amines, amidoamines, aliphatic amines, 

	Regarding Claim 9, Chang discloses the method of claim 8, wherein the pH control agent comprises sodium hydroxide, potassium hydroxide, or combinations thereof (Page 1, [0006], lines 1-19; Page 2, paragraph [0012]; [0016], lines 1-5; paragraph [0018] [Wingdings font/0xE0] Chang discloses acidic pH control agents as well as sodium hydroxide).

Regarding Claim 20, Chang method of claim 1, wherein the mixture is added to a pad or fracturing fluid in order to increase the conductivity of micro-fractures and to reduce fluid loss (Abstract; Page 1, [0005], lines 1-11; Page 3, [0040], lines 1-12).


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S Pub 2016/0289543) in view of in view of Barati Ghahfarokhi (U.S Pub 2016/0355727) (“Barati”), and further in view of Nguyen (U.S Pub 2016/0304770).
	Regarding Claim 11, Chang fails to disclose the method of claim 1, further comprising adding a viscosity enhancer to the emulsion.
	Nguyen teaches the method of claim 1, further comprising adding a viscosity enhancer to the emulsion (Abstract; Page 6, paragraphs [0039] and [0040]) for the purpose of increasing the viscosity of the treatment fluid in order to enhance the recovery of hydrocarbons downhole (Abstract; Page 2, paragraphs [0016] and [0018]; Page 6, [0039], lines 1-10).
to incorporate a viscosity enhancer to the emulsion, as taught by Nguyen, because doing so would help increase the viscosity of the treatment fluid downhole in order to enhance the recovery of hydrocarbons downhole.

	Regarding Claim 12, Nguyen teaches the method of claim 11, wherein the viscosity enhancer comprises calcium carbonate nanoparticles, silicate nanoparticles, or water-soluble polymers comprising polyacrylamide or polyvinyl alcohol (Abstract; Page 6, paragraphs [0039] and [0040]).

Allowable Subject Matter
Claims 13-17 and 22 are allowed.


Response to Arguments
Applicant’s arguments filed 01/26/2021 have been fully considered but are not persuasive.
	The applicant continues to argue wherein the combination of references Chang in view of Barati fail to disclose and/or teach “a size range for particles as well as a pH for the formation of the particles,” as instantly recited for Independent claim 1.”  The applicant further argues wherein the combination of references Chang and Barati fail to disclose “wherein the density of the nanoparticles and micro-particles is 1.50g/ml or less.”
	The examiner respectfully disagrees.
diameter of the micro-particles is in the range from about 0.1mm (100µm)  to about 30 mm (30,000µm) (Abstract; Page 6, paragraphs [0072] and [0073]).  Although silent to wherein the “diameter of the micro-particles is between 1 µm and 250 µm,” as more specifically instantly claimed by applicant, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the diameter of the micro-particles as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Examiner notes a portion of Chang’s diameter range overlaps that which is instantly claimed by Applicant, i.e. 100 µm to 250 µm.  
Chang further teaches methods of forming particles (paragraph [0002]); however, Chang fails to expressly disclose wherein the diameter of the nano-particles is less than 1µm.  The examiner relies on reference Barati to teach the mixture of claim 1, wherein the diameter of the nano-particles is less than 1µm (Abstract; Page 1, paragraph [0010]) for the purpose of placing these particles into existing micro and nano-sized natural fractures in order to prevent the collapse of these fractures and to enhance well productivity and improve fracture conductivity (Page 1, paragraphs [0008]-[0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try and make the particles of Chang smaller in the form of nano-particles, as taught by Barati, in order to prevent the collapse of the fractures, etc, and using optimization to determine the optimal size to do so.
“elevates the pH of the emulsion to at least about 12” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to elevate the pH of the emulsion as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Furthermore, with regards to the density of the nanoparticles and micro-particles, Chang discloses wherein the density of the nanoparticles and micro-particles is 1.05 (Abstract; Page 5, [0062], lines 1-11; Pages 6-8, Tables 1 and 2; Page 8, paragraph [0094]).  Although silent to wherein “the density of the nanoparticles and micro-particles is 1.50g/ml or less” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the density as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Nguyen et al (U.S Patent 9,896,619) – discloses methods of fracturing a formation by mixing a plurality of primary proppant particulates and a fracturing fluid and pumping it into a formation. The micro-proppant particulates have a mean particulate size distribution ranging no greater than 30 microns (Abstract; Col 5, lines 31-42).
	Chang et al (U.S Patent 9,828,543) – discloses a hydraulic fracturing fluid that includes a spherical bead-forming liquid composition, wherein the spherical bead-forming liquid composition comprises a micellar forming surfactant, a bead-forming compound, a non-solids bearing liquid solvent, a pH control agent and a curing agent (Abstract; Col 7, lines 22-48).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674